291 S.W.3d 376 (2009)
Mary Lisa LESKIW, Plaintiff/Appellant,
v.
Mark Allen BREIHAN, Defendant/Respondent.
No. ED 92324.
Missouri Court of Appeals, Eastern District, Division Three.
September 1, 2009.
Brian Henry May, Yates & May, St. Louis, MO, for Appellant.
James W. Erwin, Daniel L. Cox, St. Louis, MO, for Respondent.
Before GLENN A. NORTON, P.J., and MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.
Prior report: 269 S.W.3d 38.

ORDER
PER CURIAM.
Mary Lisa Leskiw (Leskiw) appeals from the Order and Judgment (Judgment) dismissing with prejudice Leskiw's Petition for Damages (Petition) on the grounds of res judicata, collateral estoppel, and law-of-the-case. On appeal, Leskiw argues the trial court erred in sustaining Mark Allen Breihan's (Breihan) Motion to Dismiss Petition (Motion to Dismiss) because the doctrines of res judicata, collateral estoppel, and law-of-the-case are inapplicable and therefore the trial court lacked a basis for sustaining the Motion to Dismiss. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).